            Case 1:21-cv-04692-RA Document 21 Filed 08/20/21 Page 1 of 1




Grace E. Speights
Partner
+1.202.739.5189
grace.speights@morganlewis.com



August 19, 2021

Hon. Ronnie Abrams, District Judge
United States District Court, Southern District of New York
40 Foley Square, New York, NY 10007

 Re: Amy Cooper v. Franklin Templeton, et al., No. 1:21-cv-04692-RA
     Joint Request for Adjournment of Initial Conference & Corresponding Obligations

Dear Judge Abrams:

We represent Defendants Franklin Templeton, Franklin Templeton Investments, Franklin
Resources, Inc., and Jenny Johnson (collectively, “Defendants”) in the above-referenced matter.
We write jointly with counsel for Plaintiff Amy Cooper pursuant to Rule 1.D. of Your Honor’s
Individual Rules & Practices to respectfully request an adjournment of all discovery and
scheduling obligations stemming from the Court’s Order and Notice of Initial Conference,
including an adjournment of the initial status conference currently scheduled for August 30, 2021.
Dkt. 7.

By way of background, this Court issued an Order and Notice of Initial Conference on June 25,
2021, scheduling an initial status conference for August 30, 2021 and requiring the parties to
submit a joint letter and proposed case management plan and scheduling order by August 23, 2021.
Dkt. 7. Defendants then filed a Motion to Dismiss the Complaint in its entirety on August 9, 2021.
Dkt. 13. The parties now jointly request an adjournment of all discovery and scheduling
obligations stemming from the Order and Notice of Initial Conference until after the Court’s
decision on Defendants’ Motion to Dismiss (Dkt. 13) in order to ensure that the proper scope of
parties and claims remaining in this action, if any, is determined before incurring discovery costs.

This is the parties’ first request for an adjournment.      Application granted. The August 30th
                                                            conference and related submissions are
Thank you for your consideration of this matter.            adjourned sine die. If the parties request oral
                                                            argument on the pending motion to dismiss,
Respectfully submitted,                                     they shall do so in writing.

/s/ Grace E. Speights                                       SO ORDERED.
Grace E. Speights

cc: All counsel of record (via ECF)                         ______________________
                                                            Hon. Ronnie Abrams
                                                            08/20/21
